     Case 3:19-cv-00404-MMD-CLB Document 7 Filed 05/11/20 Page 1 of 1



1

2

3

4                              UNITED STATES DISTRICT COURT

5                                     DISTRICT OF NEVADA

6                                                 ***

7     ROBERT LECLAIR,                                      Case No. 3:19-cv-00404-MMD-CLB

8                                         Plaintiff,               ORDER
             v.
9
      JAMES DZURENDA, et al.,
10
                                     Defendants.
11

12

13
     I.      DISCUSSION
14
             In its April 9, 2020 Screening Order, the Court gave Plaintiff leave to file an
15
     amended complaint and ordered Plaintiff to file any amended complaint within 30 days of
16
     the date of that order. (ECF No. 4 at 10-11). Plaintiff has filed a motion for an extension
17
     of time of 30 days to file his amended complaint. (ECF No. 6). The Court grants the
18
     motion. Plaintiff shall file his amended complaint on or before June 8, 2020.
19
     II.     CONCLUSION
20
             For the foregoing reasons, IT IS ORDERED that the motion for extension of time
21
     (ECF No. 6) is granted. Plaintiff shall file his amended complaint on or before June 8,
22
     2020.
23
             IT IS FURTHER ORDERED that, if Plaintiff does not file an amended complaint by
24
     June 8, 2020, this action will be dismissed with prejudice for failure to state a claim.
25
             DATED: May 11, 2020.
26
27                                              UNITED STATES MAGISTRATE JUDGE

28
                                                       1
